         Case 1:18-mc-91539-ADB Document 10 Filed 12/17/18 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



 IN RE PETITION OF                                No.
 JILL LEPORE



                         DECLARATION OF SAMUEL L. POPKIN

I, SAMUEL L. POPKIN, declare as follows:

       1.      I submit this declaration in support of the above-captioned petition to unseal the

transcripts of my testimony before the federal grand jury impaneled in August 1971 in Boston to

investigate the distribution of the Report of the Office of the Secretary of Defense Vietnam Task

Force, better known now as the Pentagon Papers.

       2.      In the summer of 1971, FBI agents questioned me about the leak of the Pentagon

Papers and Daniel Ellsberg. At the time, I was an assistant professor of government at Harvard

University. Ellsberg and I were acquainted through our mutual interest in Vietnam, which was

the subject of several articles I had written. I informed the FBI agents that while I knew

Ellsberg, I had no prior knowledge of the leak of the Pentagon Papers. In fact, I was in Hong

Kong when the papers were distributed. I discovered the leak, along with Ellsberg’s

involvement, at the same time as the general public.

       3.      Weeks after the FBI visited my home, I was subpoenaed to appear before the

grand jury in August 1971. It would be the first of several grand jury subpoenas issued to me

between the fall of 1971 and fall of 1972. Not once was I ever informed about the purpose of the

grand jury investigation, or why the FBI had focused so inexplicably on me. Yet I was

repeatedly called to appear before the grand jury and subjected to hours of broad, speculative,
          Case 1:18-mc-91539-ADB Document 10 Filed 12/17/18 Page 2 of 4



and unrestrained questioning. It became apparent to me that the government was engaged in a

fishing expedition.

         4.    During my multiple appearances before the grand jury, I answered a substantial

number of the questions put to me. I told federal prosecutors and the grand jury I had never seen

the Pentagon Papers except those copies distributed publicly, I never had a discussion with

Ellsberg about distributing the Pentagon Papers, and I only knew as much as the general public,

through news reports, about how the New York Times obtained copies of the Pentagon Papers.

         5.    Despite my forthright answers and lack of any firsthand knowledge about the

Pentagon Papers leak, federal prosecutors continued to question me -- not about facts -- but about

my opinions. I was asked to name anyone I had ever interviewed or had a conversation with

who I thought may have had knowledge of the Pentagon Papers study or may have possessed the

Pentagon Papers in Massachusetts. I refused to answer this line of questioning.

         6.    My primary concern was protecting decent and hard-working military

servicemembers who were attending graduate school and had approached me for advice on their

own research into Vietnam. They came to me in confidence, with hopes of improving the

situation with Vietnam, as they rose through the military ranks. Furthermore, it was only after

the Pentagon Papers were publicly released that I suspected the study was the catalyst for their

questions. But, again, it was only speculation, and I felt it was improper for the government to

ask me to relay such speculation to the grand jury without a proper finding of relevancy from a

judge.

         7.    Additionally, I believed answering questions about my suspicions and opinions

would have made it much more difficult for me to obtain interviews for future research as

sources may be more reluctant to relay sensitive information, or speak at all, if their



                                                  2
         Case 1:18-mc-91539-ADB Document 10 Filed 12/17/18 Page 3 of 4



conversations could be revealed in a government fishing expedition. I never felt I should have

an absolute privilege to refuse to answer grand jury questions. My belief was that grand jury

questions regarding anything beyond knowledge of a crime should first be presented to a judge

to decide their relevance to the grand jury proceedings. I believed, and continue to believe, that a

judge should be the adjudicator of what is necessary.

       8.      Because of my refusal to answer questions concerning my opinion on who may

have possessed the Pentagon Papers before the New York Times published the documents, I was

cited for contempt in March of 1972. I appealed the decision to the First Circuit Court of

Appeals, but the court rejected my relevancy argument and upheld the contempt citation in

United States v. Doe, 460 F.2d 328 (1st Cir. 1972). After losing in the First Circuit, I petitioned

for a writ of certiorari from the U.S. Supreme Court but was denied. The solicitor general, Erwin

Griswold, had argued against cert by assuring the Court that prosecutors would no longer request

I provide the names of my confidential contacts. However, after cert was denied, prosecutors

continued to request that I give them names.

       9.      In November of 1972, I was ordered by a federal judge to begin serving my

sentence for contempt. The New York Times reported I was “believed to be the first American

scholar…jailed for refusing to identify a source.” I was imprisoned at the Dedham County Jail

and ordered to remain there until the grand jury concluded its proceedings. Quite unexpectedly,

the grand jury was abruptly dismissed several days later and I was released from jail, marking

the end of a 15-month-long legal tug-of-war.

       10.     Although my legal battle with the government ended 46 years ago, I believe it

raised important legal questions and arguments, which remain relevant today. The district and

appellate courts may have ruled against my relevancy argument as it relates to grand jury



                                                 3
         Case 1:18-mc-91539-ADB Document 10 Filed 12/17/18 Page 4 of 4



questions, but the case itself highlights the grand jury’s near limitless power to question and

consequent fears that grand juries could become a tool of the government to interrogate scholars

and journalists about their confidential sources.

       11.     Unofficial transcripts of my testimony were published at the time of the grand

jury proceeding, as I often relayed the details of my questioning to the press. However, I believe

the official transcript and full grand jury record should be made available to the public. Releasing

the full record will help shed light on the confusion that can result when prosecutors fish in

sensitive waters and why it is important to prevent such wide-ranging fishing expeditions.

Further, the full record will help explain why I argued that a judge should adjudicate in a private

hearing whether certain questions are relevant, particularly those pertaining to the confidential

sources of scholars and journalists. For these reasons, I support the release of a transcript of my

testimony and other records related to the Boston grand jury investigation.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on November 12, 2018, in San Diego, California.


                                                             /s/ Samuel Popkin
                                                             Samuel Popkin




                                                    4
